GINSBURG, Circuit Judge,
concurring:
I write separately to point out that the Commission’s interpretation of 2 U.S.C. § 441b, to which the court accords deference under Chevron step two, see Ct. Op. at 186-87, seems to be inconsistent with the statute. Because the NRA failed to argue the point, however — although it feints in the right direction — I join in the court’s opinion, leaving the neglected argument to another day when it may be fully developed and debated by the parties.
Section 441b prohibits “any corporation” from making a “contribution or expenditure in connection with any election to any political office.” 2 U.S.C. § 441b(a). The statute defines “contribution or expenditure” broadly as
any direct or indirect payment, distribution, loan, advance, deposit, or gift of money, or any services, or anything of value (except a loan of money by a national or State bank made in accordance with the applicable banking laws and regulations and in the ordinary course of business).
Id. § 441b(b)(2). The Commission holds it unlawful for a corporation’s employees to provide services for the benefit of a candidate and for which the corporation is reimbursed by its separate segregated fund within a commercially reasonable time; this arrangement, according to the Commission, involves the corporation giving a “loan, advance, or something of value to both the candidate and the corporation’s separate segregated fund.” FEC Advisory Opinion 1984-24, 1 Fed. Election Campaign Fin. Guide (CCH) ¶ 5771, at 11,083. This near quotation of the statutory definition of “contribution,” see 2 U.S.C. § 441b(b)(2) (“contribution” means “loan, advance, ... or anything of value”) makes it clear that the Commission views that definition as embracing the extension of ordinary trade credit for the period between rendition of the services and reimbursement therefor.
The Commission’s interpretation is not necessarily unreasonable. It does, however, imply that a corporate vendor may not lawfully enter into an ordinary commercial contract with a candidate to provide goods and services for which the candidate will be subsequently and promptly billed. The NRA argues in particular that the Commission’s interpretation must be in error because it would be impractical and “absurd” to require a candidate wishing to engage a temporary personnel firm to pay for such services in advance; for the ordinary arrangement whereby services are rendered and the bill then paid would constitute an illegal “loan, advance or something of value” provided to the candidate by the firm. The same might be said also of in-kind contributions, see Ct. Op. at 182-83 — although the argument is not relevant to the NRA’s third-party contributions, which indisputably are advances, see Ct. Op. at 181-82.
The Commission responds to this criticism by invoking its own regulation under which a corporation may “extend credit to a candidate ... provided that the credit is extended in the ordinary course of a corporation’s business and the terms are substantially similar to extensions of credit to nonpolitical debtors.” 11 C.F.R. § 114.10(a) (1980), current version at 11 C.F.R. § 116.3(b) (2000); see 1 Fed. Elec*194tion Campaign Fin. Guide at 11,083 to 11,083-2. By recognizing this “exception in the ... regulations,” 1 Fed. Election Campaign Fin. Guide at 11,083, the Commission makes its ban upon rendering services to a candidate in advance of payment applicable only to corporations not acting in the ordinary course of business — such as the NRA or other corporations “more akin to voluntary political associations than business firms,” FEC v. Massachusetts Citizens for Life, Inc., 479 U.S. 238, 263, 107 S.Ct. 616, 93 L.Ed.2d 539 (1986).
The statute, however, unequivocally prohibits “any corporation” — commercial or ideological — from providing “any ... loan [or] advance,” etc., to a candidate without regard to whether it does so in the ordinary course of business. 2 U.S.C. § 441b(a). It is clear, moreover, that the Congress considered whether the Act might prohibit ordinary commercial transactions and crafted an exception to the Act in order to avoid that result: no corporation may make a “loan” to a candidate “except a loan of money by a national or State bank made ... in the ordinary course of business.” Id. § 441b(b)(2). No such exception is provided for corporations other than banks. “[W]here Congress includes particular language in one section of a statute but omits it in another section of the same Act, it is generally presumed that Congress acts intentionally and purposely in the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23, 104 S.Ct. 296, 78 L.Ed.2d 17 (1983) (internal quotations and citations omitted); see also NextWave Personal Communications, Inc. v. FCC, 254 F.3d 130, 152-53 (D.C.Cir.2001).
The Commission might reasonably read § 441b strictly and deem an ordinary commercial transaction, that is, one in which performance precedes payment, a prohibited “loan, advance ... or [ Jthing of value.” 2 U.S.C. § 441b(b)(2). Perhaps it could also reasonably permit such a transaction by reading that phrase as not including the extension of ordinary trade credit for services rendered if payment is made within a commercially reasonable time. What the Commission cannot reasonably do, however, is distinguish between the provision of a service by a commercial vendor in the ordinary course of business and the provision of the same service by a noncommercial corporation not in the ordinary course of its business; the statute, with its explicit exception for banks acting in the ordinary course of business, cannot reasonably be read to contain a broader but implicit exception for commercial vendors acting in the ordinary course of business.
Nor do I see how holding that the Commission may not ban the extension of ordinary trade credit by a corporation to a candidate or to its separated segregated fund except when such credit is extended in the ordinary course of business would meaningfully “compromise the separation” between a corporation’s treasury and that of its separate segregated fund, see Ct. Op. at 187. Were the Commission to construe “advance” broadly, and thus to bar services not paid for in advance — whether provided by a commercial vendor or by any other corporation — that separation would not be affected at all. Were the Commission to construe “loan, advance, ... or anything of value” narrowly, and thus to permit the provision of services by any corporation so long as it was promptly reimbursed by the segregated fund, the corporation presumably would still be required to provide such services upon commercially reasonable terms. That a fund and the candidates it supports could briefly enjoy the time value of not paying for employee services until billed in the ordinary course would in no way alter the relationship between the corporation and *195the separate segregated fund envisioned in the Act.